Citation Nr: 0530997	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  05-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than April 5, 2000, 
for the award of a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Fargo, 
North Dakota, Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO).  The RO denied an effective date 
earlier than April 5, 2000, for the award of a total rating 
for compensation based upon individual unemployability and 
assigned an effective date of April 5, 2000.  

In August 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  At the 
hearing, the veteran submitted additional evidence and stated 
he wanted the Board to consider whether there was clear and 
unmistakable error in an April 1980 rating decision, which 
denied entitlement to a total rating for compensation based 
upon individual unemployability.  The veteran has submitted a 
waiver, in writing, to allow the Board to consider the 
additional evidence and argument without initial RO 
consideration.  Therefore, the Board may proceed with the 
appeal.  See 38 C.F.R. § 20.1304(c) (2005).

Also at the hearing, the veteran withdrew his claim for 
entitlement to an initial evaluation in excess of 30 percent 
for reflux esophagitis with Barrett's esophagus with 
dysplasia and esophageal adenocarcinoma.  Thus, that issue is 
no longer part of this appeal and will not be discussed in 
the decision.


FINDINGS OF FACT

1. The April 1980 rating decision, which denied entitlement 
to a total rating for compensation based upon individual 
unemployability, did not involve an error of fact or law that 
was outcome determinative.

2. The veteran filed an informal claim for a total rating for 
compensation based upon individual unemployability on 
February 20, 2001.

3. On April 5, 2000, the veteran met the schedular criteria 
for a total rating for compensation based upon individual 
unemployability.  


CONCLUSIONS OF LAW

1. The April 1980 rating decision, which denied entitlement 
to a total rating for compensation based upon individual 
unemployability, did not contain clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2005).

2. The criteria for an effective date earlier than April 5, 
2000, for the award of a total rating for compensation based 
upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400.


I. DUE PROCESS 
A. VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented, in part, at 38 C.F.R § 3.159 (2005), 
amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate 
a claim.

As to the part of the veteran's claim wherein he asserts that 
there was clear and unmistakable error in an April 1980 
rating decision, the United States Court of Appeals for 
Veterans Claims (Court) has determined that the provisions of 
the VCAA are not applicable to a claim of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(en banc) (2001); Parker v. Principi, 15 Vet. App. 407 
(2002).  Thus, the Board will not address whether the VCAA 
has been met as to that claim.



1. Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The RO provided a pre-adjudication, VCAA notice by letter in 
November 2004.  In the letter, the RO mistakenly provided him 
with the evidence necessary to substantiate a claim for a 
total rating for compensation based upon individual 
unemployability, as opposed to the evidence necessary to 
substantiate a claim for an earlier effective date for such 
benefit.  However, the Board finds that the veteran has not 
been prejudiced by this failure, as it is clear that he is 
aware of the evidence necessary to substantiate his claim.  
He has asserted that an April 1980 rating decision denying 
entitlement to a total rating for compensation based upon 
individual unemployability, contains clear and unmistakable 
error, which, if true, would allow for an earlier effective 
date.  Therefore, the Board finds that because the veteran 
has actual knowledge of the evidence necessary to 
substantiate the claim for an earlier effective date, VA's 
failure to provide him with such information is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Nevertheless, in the February 2005 rating decision and the 
May 2005 statement of the case the veteran was notified of 
the evidence needed to substantiate the claim for an earlier 
effective date.  The statement of the case provided him with 
the regulations that address how effective dates are 
assigned.

The veteran was properly informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  He was also informed that if he had any evidence in 
his possession that pertained to the claim, he should submit 
it to VA.  

As for content of the VCAA notice, the documents listed above 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

2. Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

II.  REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2004, the RO granted entitlement to a total 
rating for compensation based upon individual unemployability 
and assigned an effective date of April 5, 2000.  The veteran 
contends that he had to stop working in July 1979 due to his 
service-connected disabilities, particularly post-gastrectomy 
syndrome with small intestinal resection syndrome, and that 
the effective date should go back to either 1979 or 1980.  In 
an April 1980 rating decision, the RO continued the 
40 percent evaluation for post-gastrectomy syndrome with 
small intestinal resection syndrome and denied entitlement to 
a total rating for compensation based upon individual 
unemployability.  The veteran has asserted that such decision 
contains clear and unmistakable error, which entitles him to 
an earlier effective date for individual unemployability.

Following the issuance of the April 1980 rating decision, the 
veteran submitted a statement, which could be construed as a 
notice of disagreement.  Therefore, the Board will address 
the veteran's claim for an earlier effective date based upon 
two, different theories of entitlement-(1) assuming the 
April 1980 rating decision is final and (2) assuming that the 
veteran submitted a notice of disagreement following the 
April 1980 rating decision and that such rating decision is 
not final.  

A.  Clear and Unmistakable Error in the April 1980 Rating 
Decision

A decision of the RO is final and binding as to the 
conclusions based on the evidence on file at the time VA 
issues written notification.  38 C.F.R. § 3.104(a) (2005).  A 
final and binding RO decision will be accepted as correct in 
the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).  Clear 
and unmistakable error does not apply to a rating decision 
that is not final.  See id.

To establish a valid clear and unmistakable error claim, the 
Court has identified a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  



1.  The April 1980 Rating Decision

A.  Relevant Evidence of Record at the Time of the April 1980 
Rating Decision

The issue before the RO at that time was whether the service-
connected post-gastrectomy syndrome with small intestinal 
resection syndrome warranted an increased evaluation and 
whether the veteran was entitled to a total rating for 
compensation based upon individual unemployability.

In February 1980, the veteran submitted the claim for 
increase, to include individual unemployability.  At that 
time, the veteran was service connected for post-gastrectomy 
syndrome with small intestinal syndrome, evaluated as 
40 percent disabling; eczematoid dermatitis, evaluated as 
10 percent disabling; and hemorrhoids and tonsillectomy, both 
evaluated as noncompensably disabling.  He had a combined 
evaluation of 50 percent.

In his application for increase, the veteran stated that due 
to his physical condition of excessive gas and loose feces, 
which caused excessive pain, he could no longer perform the 
duties that his job required.  He stated that the flatus had 
an offensive odor that was annoying to others and 
embarrassing for him.  The veteran added that his dumping 
syndrome interfered with his work.  He noted that as his 
condition had worsened, he and his wife had gotten into the 
"Amway marketing business" so that his wife could have a 
business and get "very little help" from him.  The veteran 
stated that he was filing the claim because of financial 
problems.  

A September 1973 letter from Dr. DMP shows that the veteran 
had undergone blood tests, which were "all normal."  

There are two pages from a VA application for disability 
insurance, which had been completed by a private physician, 
Dr. AS.  On the form, which is somewhat illegible, Dr. AS 
stated he had examined the veteran in February 1980 for the 
service-connected disability.  He noted the veteran had 
chronic diarrhea and chronic excessive flatus.  When asked if 
the insured was capable of doing all of his work, the 
examiner checked "No."  The form indicated that if the 
answer was no, that the examiner address "how much work can 
he/she do?"  Dr. AS stated the veteran could do light 
clerical work "preferably outdoors" but could not do any 
other work.  When asked if the insured had recovered, Dr. AS 
checked "No" but noted the veteran was doing light clerical 
work now doing "Amway delivery" and "office clerical work 
in home."  

A March 1980 VA consultation sheet shows that a 
gastroenterologist recommended that the veteran undergo an 
upper gastrointestinal series.  The radiographic report of 
the upper gastrointestinal series shows that the veteran had 
a well functioning gastrojejunostomy with no evidence of 
marginal ulcer.  The gastric stump was normal.  A March 1980 
VA examination report shows that examination of the digestive 
system showed the veteran had well-healed and supported scars 
from surgery.  Bowel sounds were hyperactive.  The final 
diagnosis was post gastrectomy syndrome with small intestinal 
resection syndrome.  

An April 1980 VA hospitalization summary report shows the 
veteran was admitted for evaluation of possible short bowel 
syndrome.  He underwent multiple testing.  For example, blood 
work revealed normal iron.  An electrocardiogram was normal.  
A glucose tolerance test did not show any hypoglycemia.  
Barium enema was normal, as was an upper gastrointestinal 
series.  The examiner stated that during the veteran's eight-
day hospital stay, he had no episodes of diarrhea and 
tolerated the studies well.  A nutritional consult showed 
that the veteran was "essentially normal in body weight for 
his size."  The examiner diagnosed post gastrectomy and 
small bowel surgery with no evidence of mal-absorption 
secondary to above.  He noted the veteran was service 
connected for gastrectomy and stated that the veteran was 
competent and able to return to work.  

In an April 1980 rating decision, the RO reported the 
evidence, noting the VA hospitalization summary report 
indicated the veteran was "employable."  It stated the 
evidence did not show that the veteran warranted an increased 
evaluation for the service-connected gastrointestinal 
disorder and that his service-connected disabilities alone 
did not render him unemployable.  It determined that the non-
service-connected disabilities and "his age" were 
contributory factors to the veteran's unemployability.  In 
the May 1980 notification letter, the RO stated the evidence 
showed his unemployability was not due to his service-
connected conditions.  The letter included a notice of 
procedural and appeal rights, which informed the veteran that 
he could appeal the decision to the Board within one year 
from the date of the notification by filing a notice of 
disagreement.  It stated he could do that by writing a letter 
to the RO "stating that you wish to appeal."  

That same month, the veteran submitted a letter to the RO 
acknowledging its finding that his unemployability was not 
due to his service-connected condition.  He stated that the 
reason he was unemployable was due to "the terrible flatus 
and loose bowel problem" he had, which was related to his 
service-connected disability.  He added, "Please correct my 
records to reflect this."  

Also that month, the RO responded stating that the veteran's 
employability had been reviewed based upon the evidence of 
record, including VA treatment records.  It stated that it 
had been determined that his service-connected disabilities 
"alone" did not render him unemployable.  It added, "Your 
non-service-connected disabilities and your age are the 
contributing factors of your unemployability."  The RO 
stated it hoped that the letter would clarify the May 5, 
1980, letter.

2.  Allegations of Error

As the veteran was properly notified of the April 1980 rating 
decision in a May 1980 letter, which included his procedural 
and appellate rights and as he did not appeal that 
determination, the April 1980 rating decision became final.  
38 C.F.R. §§ 3.104(a), 20.1103.

The veteran now seeks to reverse or revise the April 1980 
rating decision on the basis of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  The veteran argues that he met the 
criteria for the 60 percent evaluation for the service-
connected post gastrectomy syndrome with small intestinal 
resection syndrome under Diagnostic Code 7308 because his 
symptoms were indicative of severe postgastrectomy syndrome, 
which warrants a 60 percent evaluation.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (1980).  

The veteran also argues that the failure to assign him the 
60 percent evaluation for the service-connected 
gastrointestinal disorder was clearly and unmistakably 
erroneous because reasonable doubt should have been resolved 
in his favor and the 60 percent evaluation should had been 
granted.  He further argues that because he had to stop 
working due to the service-connected disabilities, the RO 
should have granted a total rating for compensation based 
upon individual unemployability.

3.  The Law Extant at the Time of the April 1980 Rating 
Decision

At the time of the April 1980 rating decision, the veteran's 
disability was rated under Diagnostic Code 7308-7328.  Under 
Diagnostic Code 7308, which addresses postgastrectomy 
syndromes, the criteria for the 40 percent evaluation were 
moderate symptoms with less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meal but with diarrhea and weight loss.  The criteria for a 
60 percent evaluation were severe symptoms associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 
7308 (1980).

Under Diagnostic Code 7328, which addresses resection of the 
small intestine, the criteria for a 40 percent evaluation are 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  The 
criteria for a 60 percent evaluation are marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss.  38 C.F.R. § 4.114, 
Diagnostic Code 7328 (1980).

Under 38 C.F.R. § 3.340 (1980), it stated that a "total 
disability" was considered to exist when there was present 
"any impairment of mind or body which [wa]s sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  Total disability 
compensation ratings could be assigned under the provisions 
of 38 C.F.R. § 3.340 in cases where the schedular rating was 
less than 100 percent, as long as it was determined that the 
service-connected disabilities were sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341 (1980).  

Under 38 C.F.R. § 4.16(a) (1980), it stated that total 
disability ratings for compensation could be assigned, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  

4.  Analysis

The Board has carefully reviewed the evidence of record and 
the law extant at the time of the April 1980 RO rating 
decision and concludes that the application of the law to the 
facts in this case is against a finding that clear and 
unmistakable error was committed by the RO in its decision.  
Specifically, the veteran has failed to show that had any 
alleged errors not been committed, the outcome in the case 
would have been manifestly different.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993). 

As to the veteran's allegation that he warranted a 60 percent 
evaluation for the service-connected post-gastrectomy 
syndrome with small intestinal resection syndrome, the RO's 
decision to continue the veteran at the 40 percent evaluation 
was supportable.  Specifically, at the time of the April 1980 
rating decision, there was evidence in the VA hospitalization 
summary report that showed a finding by a medical 
professional that there were no episodes of diarrhea, no 
evidence of mal-absorption, and that the veteran's weight was 
normal for his size.  See 38 C.F.R. § 4.114, Diagnostic Codes 
7308, 7328 (1980).  Additionally, the veteran had normal iron 
and no evidence of hypoglycemia.  Id.  An electrocardiogram 
was normal.  Id.  The veteran had made no allegations of 
nausea or sweating.  See 38 C.F.R. § 4.114, Diagnostic Code 
7308.  There was a lack of evidence of any marked 
interference with absorption or severe impairment of health.  
See 38 C.F.R. § 4.114, Diagnostic Code 7328 (1980).  Such 
clinical findings are against a determination that the 
veteran met the criteria for a 60 percent evaluation under 
either Diagnostic Code.  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7308, 7328 (1980).  

At worst, the decision to keep the veteran at the 40 percent 
evaluation was debatable in that it could not be said that 
reasonable minds could only conclude that the decision was 
fatally flawed at the time it was made.  Stated differently, 
it is arguable whether the veteran met the criteria for the 
60 percent evaluation under either Diagnostic Code 7308 or 
7328.  This argument is no more than an attack as to how the 
facts were weighed, which cannot form the basis of a valid 
claim for clear and unmistakable error.  Russell, 3 Vet. App. 
at 313 ("In order for there to be a valid claim of clear and 
unmistakable error, . . . the claimant, in short, must assert 
more than a disagreement as to how the facts were weighed or 
evaluated.").  

As to the veteran's allegation that he should have been 
granted individual unemployability at that time, the Board 
notes that the RO misapplied the law under 38 C.F.R. § 3.341, 
as that regulation specifically stated that advancing age 
could not be considered in determining whether the veteran 
was unemployable.  The April 1980 rating decision made an 
explicit finding that the veteran was unable to work due to 
non-service-connected disabilities and his age.  This was 
reiterated in the May 28, 1980, letter to the veteran.  While 
that is a misapplication of the regulation, it does not rise 
to the level of a clear and unmistakable error because there 
is a lack of evidence that had the error not occurred, it 
would have manifestly changed the outcome.  

First, the veteran did not meet the schedular criteria for a 
total rating for compensation based upon individual 
unemployability, as he had a combined disability evaluation 
of 50 percent.  See 38 C.F.R. § 4.16(a).  Regardless, even if 
the veteran had been granted a 60 percent evaluation for 
post-gastrectomy syndrome with small intestinal resection 
syndrome, it is debatable whether he was unemployable due to 
his service-connected disabilities, as there was evidence 
that seemed to support the veteran's claim and evidence that 
was clearly against his claim.  Dr. AS had made statements 
which showed the veteran had difficulty working in the job he 
had quit, but he also indicated that the veteran could work 
in a clerical position and was working in a clerical position 
selling Amway products.  At the time of the veteran's 
discharge from the April 1980 hospitalization, the examiner, 
in addressing the veteran's service-connected post-
gastrectomy syndrome with small intestinal resection 
syndrome, made a specific finding that the veteran could 
return to work.  The examiner had noted that the veteran had 
left his job due to his service-connected disability; thus, 
he was aware that the veteran was no longer working but still 
found that he could return to work.  Therefore, whether the 
veteran was unemployable due to service-connected 
disabilities is debatable. 

Like the veteran's argument that he warranted the 60 percent 
evaluation for post-gastrectomy syndrome with small 
intestinal resection syndrome, his argument that he warranted 
individual unemployability is an attack as to how the facts 
were weighed, which cannot form the basis of a valid claim 
for clear and unmistakable error.  Russell, 3 Vet. App. at 
313.

For the reasons stated above, the Board finds that the 
veteran has not raised a valid claim for clear and 
unmistakable error as to the April 1980 rating decision, 
which continued the 40 percent evaluation for post-
gastrectomy syndrome with small intestinal resection syndrome 
and denied entitlement to a total rating for compensation 
based upon individual unemployability.  Thus, this decision 
has become final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

B.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for individual unemployability) shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  There is an exception of when the 
effective date for a claim for increase may be granted prior 
to the date of claim and that is if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2005); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Also, under 38 C.F.R. § 3.157(b)(1) (2005), once a formal 
claim for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established.  Id.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  

Total disability ratings for compensation may be assigned, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  In considering 
whether the veteran meets the schedular criteria, 
disabilities affecting a single body system, such as the 
digestive system, will be considered as one disability.  Id. 
at (a)(3).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an effective date earlier than April 5, 2000, for 
the award of a total rating for compensation based upon 
individual unemployability.  The April 1980 rating decision, 
which denied a total rating for compensation based upon 
individual unemployability, is final, as the veteran did not 
appeal that determination.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Therefore, an effective date going back to 1980 
is legally precluded in the absence of clear and unmistakable 
error.  As addressed above, the Board has determined that 
there was no clear and unmistakable error in the April 1980 
rating decision.

The next time the veteran communicated an intent to file a 
claim for individual unemployability was in February 2001.  
See 38 C.F.R. § 3.155(a).  In the VA Form 21-4138, Statement 
in Support of Claim, he alleged both that the service-
connected had worsened and that he had not worked since 1979.  
At that time, the veteran's service-connected disabilities 
and their evaluations were as follows:

Post-gastrectomy syndrome with small 
intestinal resection syndrome 			40 percent 
Eczematoid dermatitis 				10 percent 
Tonsillectomy					  0 percent 
      Hemorrhoids 						  0 percent 

The combined evaluation was 50 percent.  38 C.F.R. § 4.25 
(2005).

The veteran subsequently submitted a claim for service 
connection for reflux esophagitis with Barrett's esophagus 
and esophageal adenocarcinoma asserting that it was secondary 
to the service-connected post-gastrectomy syndrome with small 
intestinal resection syndrome.  That claim was subsequently 
granted by the RO in a December 2002 rating decision and 
assigned a 30 percent evaluation, effective April 5, 2000.  
This increased the veteran's combined evaluation to 
60 percent, effective April 5, 2000.  

Here, the RO's grant of a total rating for compensation based 
upon individual unemployability was predicated on the fact 
that as of April 5, 2000, the veteran met the requirements 
for consideration of a total rating for compensation based 
upon individual unemployability.  See 38 C.F.R. § 4.16(a)(3).  
Prior to April 5, 2000, 1999, the veteran had a combined 
evaluation of 50 percent for his service-connected 
disabilities.  In order to be granted an effective date 
earlier than April 5, 2000, which has been determined by the 
RO to be the date of receipt of claim, it must be factually 
ascertainable that an increase in disability had occurred 
within one year; thus, April 1999.  There are no VA treatment 
records, dated between April 1999 and April 2000, or any 
other records during that time period, that address the 
veteran's inability to work.  Thus, there is no factual basis 
upon which to premise the grant of an effective date earlier 
than April 5, 2000.

Additionally, the Board has thoroughly reviewed the evidence 
in the claims file between the time of the 1980 rating 
decision and the April 2000 claim to see if there was an 
informal claim filed prior to April 5, 2000.  There is 
nothing in the record that could be construed as a claim for 
individual unemployability.  In 1985, the veteran sought 
reimbursement for unauthorized medical expenses related to 
treatment for asthma.  While the veteran attempted to 
attribute asthma to the service-connected disability, the 
Board does not find that such allegations show an intent by 
the veteran to file a claim for individual unemployability.  
See 38 C.F.R. § 3.155(a).  

The veteran has submitted August 2005 statements from private 
physicians, Drs. AS and MPH, who both stated that the veteran 
has been unemployable since he was fired from his job in 1979 
due to the service-connected post-gastrectomy syndrome with 
small intestinal resection syndrome.  These statements do not 
allow the effective date to go back to 1980.  The Court and 
VA's General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) as 
meaning that if the increase occurred (which includes 
individual unemployability) within one year prior to the date 
of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  See Harper, 
10 Vet. App. at 126-27; VAOPGCPREC 12-98 (Sept. 1998).  There 
is no provision, however, for assigning an effective date 
prior to date of claim when there is no evidence that can 
support an ascertainable degree of impairment within one year 
prior to date of claim.  Granting an automatic retroactive 
effective date would render the words of this statute 
meaningless.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the grant of an 
effective date earlier that April 5, 2000, for the award of a 
total rating for compensation based upon individual 
unemployability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 

C.  Alternative Theory of Entitlement

As addressed above, in the May 1980 notification letter of 
the April 1980 rating decision, the RO stated the evidence 
showed the veteran's unemployability was not due to his 
service-connected conditions.  The letter included a notice 
of procedural and appeal rights, which informed the veteran 
that he could appeal the decision to the Board within one 
year from the date of the notification by filing a notice of 
disagreement.  It stated he could do that by writing a letter 
to the RO "stating that you wish to appeal."  

That same month, the veteran submitted a letter to the RO 
acknowledging its finding that his unemployability was not 
due to his service-connected condition.  He stated that the 
reason he was unemployable was due to "the terrible flatus 
and loose bowel problem" he had, which was related to his 
service-connected disability.  He added, "Please correct my 
records to reflect this."  

At that time, the regulation that defined a "notice of 
disagreement" stated the following: 

A written communication from a claimant 
or his representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination of an agency 
of original jurisdiction will constitute 
a notice of disagreement.  The notice 
should be in terms which can be 
reasonably construed as evidencing a 
desire for review of that determination.  
It need not be couched in specific 
language.  Specific allegations of error 
of fact or law are not required.  

38 C.F.R. § 19.113 (1980).  

It is arguable that the May 1980 statement from the veteran 
was a notice of disagreement as to the denial of entitlement 
to a total rating for compensation based upon individual 
unemployability.  He noted the RO had found that his service-
connected disability did not cause him to be unemployable and 
asserted that he was unemployable due to the service-
connected disability.  Thus, his statement could be perceived 
as a disagreement with the April 1980 finding that he could 
work.  The Board does not find, however, that the veteran was 
appealing the continuance of the 40 percent evaluation for 
post-gastrectomy syndrome with small intestinal resection 
syndrome, as he limited his argument to his inability to work 
and made no mention that his evaluation should be higher.  
Thus, assuming that the April 1980 rating decision remains on 
appeal as to the claim for individual unemployability, then 
it would be determined that the date of the veteran's claim 
for individual unemployability was February 13, 1980.  
Nevertheless, Board still finds that the preponderance of the 
evidence is against the grant of an earlier effective date 
for such benefit.  

Prior to April 5, 2000, the veteran's disabilities had a 
combined evaluation of 50 percent.  Thus, the veteran did not 
meet the requirements set forth in 38 C.F.R. § 4.16(a) and he 
has no legal merit to the claim for individual 
unemployability based upon the schedular requirements.  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Id.  

The Board finds that referral for extra-schedular 
consideration is not in order, as the medical evidence 
against the veteran's claim that he was unable to work due to 
service-connected disabilities outweighs the medical evidence 
that supports the claim.  The February 1980 insurance 
application shows that Dr. AS found that the veteran had 
occupational limitations as a result of the service-connected 
post-gastrectomy syndrome with small intestinal resection 
syndrome; however, he noted that the veteran was capable of 
doing light clerical work and that the veteran was, in fact, 
doing that kind of work dealing with Amway products.  This 
would indicate that the veteran as not prevented from doing 
all kinds of employment.  In the April 1980 VA 
hospitalization summary report, the examiner made an explicit 
finding that the veteran could return to work.  The examiner 
noted the veteran reported that he was no longer able to work 
due to post-gastrectomy syndrome with small intestinal 
resection syndrome and yet still determined that the veteran 
could return to work.  He also had an opportunity to observe 
the veteran for eight days, which heightens the probative 
value of this statement.  In an April 1984 insurance 
application, Dr. AS concluded that the veteran could not work 
in an office where he was exposed to others due to frequent, 
foul-smelling flatus.  He noted the veteran was currently 
working at home as a warehouse stocker with Amway products.  
This indicates that the veteran was actually working.  

The evidence that supports the veteran's claim that he could 
not work due to his service-connected disabilities are 
several statements from private physicians.  In a January 
2005 statement, Dr. AS stated that the veteran had been 
terminated from work in 1979 due to the service-connected 
disability and that the veteran had been unemployable since 
that time.  He reiterated this finding in an August 2005 
statement.  However, these statements are undermined by the 
findings he made in the 1980 and 1984 insurance applications.  
Dr. AS had indicated that the veteran could not work in an 
office setting because of the foul-smelling gas.  He also 
indicated that the veteran was capable of doing clerical work 
if done outdoors.  Such statements are indicative of the 
veteran being able to work, as long as he was not around 
others.  The Board accords Dr. AS's earlier statements more 
probative value than the 2005 statements, as they were made 
contemporaneous to the veteran's 1980 allegations that he 
could not perform any sort of work due to his service-
connected disabilities and were made prior to the veteran 
filing a claim for individual unemployability with VA.  

In the August 2005 statement, Dr. AS merely reiterated the 
veteran's medical history, stating that the veteran had been 
terminated in 1979 due to "all the bowel movements and 
excessive flatus," and that these problems continued and 
caused the veteran to be unemployable.  Again, such finding 
is contrary to the findings he made in 1980 and 1984.  
Additionally, Dr. AS did not explain how the veteran's 
"bowel movements" and "excessive flatus" caused him to be 
unemployable, which further lessens the probative value of 
this statement.  A bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).

The veteran also submitted two statements from Dr. MPH.  In 
the July 2005 statement, Dr. MPH stated that the veteran was 
terminated from his job in 1979 because of his chronic 
diarrhea and frequent bowel movements and flatus.  He noted 
that the veteran informed him that "despite an[] active and 
aggressive search for employment, he was unsuccessful" in 
finding employment due to the gastrointestinal symptoms.  Dr. 
MPH concluded that it was the veteran's contention that his 
service-connected gastrointestinal disease resulted in 
"disability."  In the August 2005 letter, Dr. MPH 
reiterated the history of how the veteran lost his job and 
how he had been unsuccessful in finding another job.  He then 
concluded that, "[S]ince that time[, the veteran] has been 
unemployable due to this service-connected disability 
(gastrointestinal disease)."  Like Dr. AS's August 2005 
statement, Dr. MPH did not explain how the veteran's 
gastrointestinal symptoms caused him to be unemployable, and 
like Dr. AS's statement, the Board has accorded this 
statement lessened probative value.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).

The most probative evidence of whether the veteran was 
unemployable is the April 1980 VA hospitalization summary 
report.  There, the examiner had an opportunity to observe 
the veteran for eight days and determined that the veteran 
was able to return to work.  The veteran had reported 
multiple symptoms to the examiner that were not observed 
during the eight-day hospitalization.  All tests conducted 
during that time revealed normal results.  The veteran had 
reported having diarrhea multiple times a day, and yet the 
examiner stated that the veteran had no such symptoms during 
the hospital stay.  As stated above, the veteran had 
specifically reported to the examiner that he was forced to 
retire because of his gastrointestinal symptoms, and the 
examiner still made an explicit finding that the veteran was 
able to return to work, which would indicate that he did not 
find the veteran's allegation persuasive.  For all the above-
stated reasons, the Board finds that referral for extra-
schedular consideration is not warranted.

The first time the veteran met the schedular criteria for a 
total rating for compensation based upon individual 
unemployability was on April 5, 2000, when service connection 
for reflux esophagitis with Barrett's esophagus and 
esophageal adenocarcinoma was granted and assigned a 
30 percent evaluation.  He then had a combined evaluation of 
60 percent, which entitled him to consideration of individual 
unemployability under the provisions of 38 C.F.R. § 4.16(a).  
It must be noted that it was not until August 2004 that a 
medical professional stated that the veteran was unable to 
work due to the service-connected disabilities.  This further 
supports the finding that an earlier effective date is not 
warranted.

Under this theory of entitlement, the date of claim (February 
1980) is prior to the date entitlement arose (April 2000).  
Entitlement arose on April 5, 2000, when the veteran first 
met the criteria for individual unemployability.  The statute 
states the effective date for a claim for increase will be 
based upon the facts found but will not be earlier than date 
of claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(effective date in claim for increase will be date of claim 
or date entitlement arose, "whichever is later").  The 
facts in this case establish that on April 5, 2000, the 
veteran was unable to secure or maintain substantially 
gainful employment due to service-connected disabilities.  
The date entitlement arose is later than the date of claim, 
and thus is the controlling effective date under the factual 
circumstances of this case.  See id.  Prior to this date, the 
preponderance of the evidence is against a finding that the 
veteran was unable to secure or maintain substantial gainful 
employment due to service-connected disabilities.  

Because the Board has found that facts in the record 
establish that entitlement arose after the date of claim, the 
application of the provisions under 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) is not warranted.  Harper, 
10 Vet. App. at 126-27 (1997) (Court held that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than April 5, 2000, for the award of a 
total rating for compensation based upon individual 
unemployability.  Therefore, there is no doubt to be resolved 
in the veteran's favor.  See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an effective date earlier than April 5, 2000, 
for the award of a total rating for compensation based upon 
individual unemployability is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


